                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JOHN F. GREEN,

                            Plaintiff,

              v.                                        Case No. 19-CV-528

ANDREW M. SAUL,

                            Defendant.


                             DECISION AND ORDER


   1. Introduction

       John F. Green alleges he has been disabled since August 26, 2015 due to chronic

low back pain. After his application for disability insurance benefits was denied initially

and on reconsideration, a hearing was held before an administrative law judge (ALJ).

   2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ determines whether

the claimant has engaged in substantial gainful activity since his alleged onset date. 20

C.F.R. § 404.1520(a)(4)(i). The ALJ found that Green had not engaged in substantial
gainful activity at any point from his alleged onset date through December 31, 2016, his

date last insured. (Tr. 24.)

       The analysis then proceeds to the second step, which is a consideration of

whether the claimant has a medically determinable impairment or combination of

impairments that is “severe.” 20 C.F.R. § 404.1520(c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic activities. 20 C.F.R.

§ 404.1522(a). The ALJ found that Green suffered from post laminectomy syndrome,

which was a severe impairment. (Tr. 24) However, his diabetes, hypertension,

depression, and anxiety were not severe impairments. (Tr. 24-25.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “The Listings”),

20 C.F.R. § 404.1520(a)(4)(iii). If the impairment or impairments meets or medically

equals the criteria of a listing and also meets the twelve-month duration requirement, 20

C.F.R. § 404.1505(a), the claimant is disabled. 20 C.F.R. § 404.1520(d). The ALJ concluded

that Green’s impairments did not meet or medically equal a Listing. (Tr. 26.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite his

impairments. 20 C.F.R. § 404.1545(a)(1). In making the RFC finding, the ALJ must

consider all of the claimant’s impairments, including impairments that are not severe. 20



                                              2
C.F.R. § 404.1545(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual's ability to do work-

related activities.” SSR 96-8p. The ALJ found that Green

        had the residual functional capacity to perform light work … except the
        claimant can occasionally climb ramps or stairs but can never climb
        ladders, ropes or scaffolds. The claimant can frequently balance. The
        claimant can occasionally stoop, kneel, crouch and crawl. The claimant
        must avoid all exposure to hazards such as unprotected heights and
        moving mechanical parts. He must be permitted to change positions
        between sitting and standing every 30 minutes. The claimant can
        frequently handle and finger with the bilateral upper extremity.

(Tr. 26.)

        After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of his past relevant

work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560. The ALJ concluded that Green could not

perform his past relevant work. (Tr. 29.)

        The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering his RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c). The ALJ found that

there were jobs that existed in significant numbers in the national economy that Green




                                            3
could perform, specifically, mail clerk, clerical assistant, or “marker” 1. (Tr. 30.)

Therefore, he was not disabled.

        The ALJ’s decision became the final decision of the Commissioner when the

appeals council denied review. (Tr. 10-12.) This action followed.

    3. Standard of Review

        The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an

ALJ’s final decision if the correct legal standards were applied and supported with

substantial evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019)

(citing 42 U.S.C. § 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial

evidence is ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting

Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute [its] judgment for that of

the Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial

evidence supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s]


1 The ALJ’s decision identifies the position “marker” with the DOT number 609.587-034. There is no such
entry in the Dictionary of Occupational Titles. A review of the transcript of the vocational expert’s
testimony reveals that the DOT number is actually 209.587-034, which corresponds to the following
description: “Marks and attaches price tickets to articles of merchandise to record price and identifying
information: Marks selling price by hand on boxes containing merchandise, or on price tickets. Ties,
glues, sews, or staples price ticket to each article. Presses lever or plunger of mechanism that pins, pastes,
ties, or staples ticket to article. [M]ay record number and types of articles marked and pack them in boxes.
May compare printed price tickets with entries on purchase order to verify accuracy and notify
supervisor of discrepancies.”


                                                      4
decision even if ‘reasonable minds could differ concerning whether [the claimant] is

disabled.’” L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder, 529 F.3d at 413).

   4. Analysis

          a. Symptom Severity

       An ALJ must engage in a two-step process to evaluate a claimant’s symptoms.

First, the ALJ “must consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected to produce an

individual's symptoms, such as pain.” SSR 16-3p. “Second, once an underlying physical

or mental impairment(s) that could reasonably be expected to produce the individual's

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual's ability

to perform work related activities….” SSR 16-3p. “The determination or decision must

contain specific reasons for the weight given to the individual’s symptoms, be consistent

with and supported by the evidence, and be clearly articulated so the individual and

any subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” SSR 16-3p.

       The ALJ must also consider, to the extent they are relevant, the following factors:

       1.     Daily activities;
       2.     The location, duration, frequency, and intensity of pain or other
       symptoms;
       3.     Factors that precipitate and aggravate the symptoms;
       4.     The type, dosage, effectiveness, and side effects of any medication
       an individual takes or has taken to alleviate pain or other symptoms;


                                             5
      5.     Treatment, other than medication, an individual receives or has
      received for relief of pain or other symptoms;
      6.     Any measures other than treatment an individual uses or has used
      to relieve pain or other symptoms (e.g., lying flat on his or her back,
      standing for 15 to 20 minutes every hour, or sleeping on a board); and
      7.     Any other factors concerning an individual's functional limitations
      and restrictions due to pain or other symptoms.



SSR 16-3p.

      The ALJ stated:

      After careful consideration of the evidence, the undersigned finds that the
      claimant's medically determinable impairments could reasonably be
      expected to cause the alleged symptoms; however, the claimant's
      statements concerning the intensity, persistence and limiting effects of
      these symptoms are not entirely consistent with the medical evidence and
      other evidence in the record for the reasons explained in this decision.

(Tr. 27.) She explained: “The objective medical evidence and the claimant’s course of

treatment during the relevant period did not generally support the extent of his

allegations. These factors also showed he is no more limited than the above range of

light work.” (Tr. 27.) She characterized his impairments as “minor deficits” and his

treatment as “conservative.” (Tr. 27.) She noted that he had plateaued in physical

therapy, had physical exams with “only minimal tenderness to palpation, with no pain

behavior, a normal gait and normal range of motion,” “was given more conservative

treatment modalities such as ice and range of motion exercises,” “pain medication

continued to work well with no intolerable side effects,” and “he tried to get out of his

house every day to walk his dog.” (Tr. 27.)



                                              6
       However, amidst this discussion, the ALJ also included facts that seem to

undercut her conclusion, including the fact that other examinations revealed decreased

range of motion, an antalgic gait, and that he required injection therapy. (Tr. 27.) The

ALJ failed to reconcile this conflicting evidence or provide a reason why she seemingly

chose to credit the “generally unremarkable” physical examination from November

2015 (Tr. 463) over the November 2016 examination noting much more significant

limitations (Tr. 673). 2

       The lack of an explanation is more troubling when considering that the 2015

examination was as part of a follow-up regarding his diabetes and contained no

discussion of his back problems other than to note “Back pain” as part of his medical

history. (Tr. 457-67.) A “full range of motion” was noted on physical examination, but

this was with respect to his neck. (Tr. 465.) His lumbar range of motion does not appear

to have been assessed. The November 2016 examination, which noted significant

limitations, including “multiple pain behaviors, difficulty finding position of comfort,”

poor lumbar range of motion, and antalgic gait, was related specifically to his back pain.

(Tr. 673-76.) When a claimant is complaining of back pain, it makes little sense to afford

more weight to a physician’s assessment of the claimant’s diabetes, which contained no

evaluation of his back pain, than an assessment specifically of the claimant’s back pain.



2 The ALJ also stated, “On exam, the claimant had only minimal tenderness to palpation, with no pain
behavior, a normal gait and normal range of motion,” but did not support this statement with any
citation to the record. (Tr. 27.) Therefore, the court cannot assess the basis for this conclusion.


                                                 7
In failing to explain this decision, the ALJ erred. See Giles v. Astrue, 483 F.3d 483, 488 (7th

Cir. 2007) (“We require an explanation of why strong evidence favorable to the plaintiff

is overcome by the evidence on which an ALJ relies.”)

       The ALJ also erred in relying on what she characterized as “conservative”

treatment. While some may disagree whether narcotic analgesics and injection therapy

can be characterized as “conservative,” see Cunningham v. Colvin, No. 14-C-420, 2014

U.S. Dist. LEXIS 164005, at *21 (E.D. Wis. Nov. 24, 2014) (citing cases), the error here is

not merely semantic. In characterizing the treatment as conservative, the ALJ’s

implication was that, if Green’s impairments were as bad as he alleged, he would have

received treatment that was more aggressive than physical therapy, yoga, injections, and

opioid pain medication. However, the ALJ did not point to any medical evidence

suggesting that more aggressive treatment might be appropriate for a person with

Green’s condition. See Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009) (finding that, in

the absence of medical evidence explaining why the claimant had not been prescribed

insulin, the ALJ erred in suggesting that the absence of an insulin prescription

demonstrated that the claimant’s diabetes was not severe). Unlike many claimants

complaining of back pain, where surgery is presumed to be an option in severe cases,

there is no reason to believe that further surgeries would be appropriate for a person

with Green’s condition. After all, Green’s condition—post laminectomy syndrome—

reflects the fact that back surgery was ineffective in addressing his pain.



                                              8
        Therefore, remand is required for the ALJ to reassess the severity of Green’s

symptoms in accordance with SSR 16-3p, including assessing his activities of daily

living and the fact that he relies on narcotic pain relievers, which he reported interfere

with his ability to be alert and focused (Tr. 27).

           b. Consideration of Medical Opinions

        Green also challenges the “little weight” the ALJ afforded the opinions of Donald

Harvey, M.D., and Carrie Voss, APNP. In a questionnaire signed by both, they opined

that Green could occasionally lift up to ten pounds, frequently lift five pounds, and

stand and sit up to two hours of a workday. (Tr. 328, 536, 742 (the same document

appears three times in the record).) Characterizing these opinions as “extreme,” the ALJ

found    them     “inconsistent   with   the   claimant’s   minor   deficits[,]   conservative

management,” and a July 2017 X-ray that noted only “[m]ild thoracic spondylosis.” (Tr.

28 (citing Tr. 702).)

        The ALJ’s conclusion that Green’s deficits were minor appears to have been

based, at least in part, on the ALJ’s assessment of Green’s symptoms. Consequently,

reassessment of the severity of Green’s symptoms may require reassessment of the

weight afforded to these opinions. Additionally, the ALJ also relied on her conclusion

that Green’s treatment was conservative to discount these opinions. As explained above,

the ALJ failed to identify any medical evidence that the absence of more aggressive

treatment tended to suggest that Green’s symptoms were not as severe as he alleged.



                                               9
          c. Mental Limitations

      Green further argues that the ALJ erred by failing to consider how his pain

affected his ability to concentrate. In conjunction with her explanation of her finding

that Green’s depression and anxiety were not severe, the ALJ stated, “The undersigned

has not found a moderate limitation on concentration, persistence and pace because of

this conservative management, and the claimant’s normal attention findings on exam.”

(Tr. 25.) The exhibit she cited in support of this statement was a 2010 fitness for duty

evaluation prepared for Green’s former employer, which the ALJ then discounted

because “these findings are remote to the period at issue.” (Tr. 25.) The ALJ then noted

treatment records from October of 2017 that she characterized as showing “a depressed

mood and decreased range of affect, but otherwise normal findings.” (Tr. 25.)

      Even if the ALJ appropriately concluded that Green’s limitations regarding

concentration, persistence, and pace were not at least moderate (and thus Green’s

depression and anxiety were not severe impairments), the ALJ erred by failing to assess

whether Green had any limitation in these domains and whether those limitations

affected his ability to engage in sustained fulltime employment.

      There is significant evidence that Green’s concentration would be affected by his

pain. To the extent that the ALJ discounted Green’s limitation in concentration because

she discounted the severity of his alleged pain, reassessment of the severity of his

symptoms will require reassessment of whether this pain affected his concentration.



                                           10
But, independent of that point, the ALJ’s failure to consider how pain would affect

Green’s concentration requires remand.

      Even the 2010 fitness for duty report, which the ALJ characterized as showing

“normal attention findings,” states that Green’s pain would impair his ability to work.

That report noted that his “[m]emory appears to be within normal limits [and]

[c]oncentration is rated average.” (Tr. 807.) But the report noted that he had “slight

impairment” in various domains, including “[a]bility to maintain attention and

concentration for extended periods” and “[a]bility to maintain a high level of alertness.”

(Tr. 812.) The examiner concluded, “The overall clinical impression during the formal

mental status examination is indicative of an individual who is in a great deal of chronic

pain and is becoming overwhelmed with the demands of [his job].” (Tr. 807.) The report

recommended certain therapies to address these issues. (Tr. 814.)

      Psychologist Brian Lukach opined in February of 2013 that Green would have

mild to moderate difficulties in maintaining concentration, persistence, and pace. (Tr.

829.) The ALJ afforded this opinion “some great weight” (Tr. 25), a characterization the

court has not encountered before and the meaning of which is unclear, but she seems to

have discounted the opinion to some degree.

      The ALJ seemed to place more weight on an October 2017 record from Lukach,

which she stated showed that Green “had a depressed mood and decreased range of

affect, but otherwise normal findings.” (Tr. 25.) That record from a 45-minute therapy



                                           11
session noted that, at the time of the examination, Green’s mental status was generally

within normal limits. (Tr. 729.) But there was no indication that Green was suffering

severe pain during the session. At a prior session a couple weeks earlier Lukach noted,

“Patient’s mood symptoms appear to significantly co-vary with his chronic pain and

associated level of functioning.” (Tr. 731.)

       In sum, there is strong evidence that Green’s pain affected his mental

functioning. The ALJ stated she did not find such limitation to be moderate or worse.

However, she failed to offer good reasons for this finding. But even if Green’s limitation

in this domain was only mild, the ALJ was still required to address it in her RFC

assessment and, if supported by the medical evidence, include it in the hypothetical she

presented to the vocational expert.

           d. Hypothetical to Vocational Expert

       The ALJ concluded that Green “must be permitted to change positions between

sitting and standing every 30 minutes.” (Tr. 26.) In presenting this limitation to the

vocational expert, the ALJ asked the vocational expert to assume that the person would

remain on task while changing positions. (Tr. 56.) Green argues that the ALJ erred

because whether a person can remain on task while changing positions is a matter for

the vocational expert to assess.

       Judge Adelman of this court recently noted that whether a sit / stand option will

affect the time a person is off task is a matter for the vocational expert to assess. Pollari v.



                                               12
Berryhill, No. 18-C-178, 2019 U.S. Dist. LEXIS 10758, at *5 (E.D. Wis. Jan. 23, 2019).

Perhaps there may be circumstances where an ALJ, in fulfilling her obligation to assess

the medical evidence, may appropriately characterize how a sit/stand option would

affect a person’s time off-task. But as a general matter it is for the vocational expert to

assess whether transitioning between sitting and standing would result in time off task.

The ALJ did not explain why the evidence supported a finding that Green would not be

off task when transitioning to sitting or standing. Therefore, on remand the ALJ must

either explain why she finds Green would not be off task while transitioning to sitting

or standing or omit such a caveat from the hypothetical she presents to the vocational

expert.

      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed,

and pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further

rulings consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 10th day of March, 2020.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            13
